Citation Nr: 9920086	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  91-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for tinea 
corporis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from January 1963 
to May 1968, and had a previous period of active duty for 
training from February 1962 to August 1962.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a November 1990 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  In April 1995, the Board 
upheld the RO's denial of the appellant's claims. Thereafter, 
he filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In June 1996, VA's 
General Counsel and the appellant's attorney filed a joint 
motion to vacate the April 1995 decision and to remand this 
matter for development and readjudication.  The Court granted 
the joint motion in July 1996, vacating and remanding the 
case to the Board.  The Board subsequently remanded the case 
to the RO for additional development in September 1996.  


REMAND

The appellant's representative submitted additional evidence 
to the RO in April 1999.  Because the RO had forwarded the 
claims file to the Board prior to receipt of this additional 
evidence, it was referred to the Board pursuant to the 
provisions of 38 C.F.R. § 19.37(b).  However, any pertinent 
evidence submitted by the appellant or his representative, 
which is accepted by the Board under the provisions of 
38 C.F.R. § 20.1304, as well as any such evidence referred to 
the Board by the originating agency under 38 C.F.R. 
§ 19.37(b), must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case, unless this procedural right is waived 
by the appellant, or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  
38 C.F.R. § 20.1304(c).  Review of the claims file does not 
show that the appellant has waived his procedural right to 
have the RO evaluate the additional evidence prior to the 
Board's adjudication of the case.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Although the 
appellant failed to report for a scheduled VA dermatological 
examination in February 1998, as requested by the September 
1996 remand, the Board believes that the appellant should be 
extended another chance to appear for a dermatological 
examination so that his tinea corporis can be properly 
evaluated.  

Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his procedural due 
process rights and fair process rights, the Board finds that 
the claims must be remanded for the following actions:  

1.  The RO should schedule the appellant for a VA 
dermatological examination to determine the 
severity of his tinea corporis.  The claims folder 
and a copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should provide complete 
rationale for all conclusions reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has been 
conducted and completed in full.  The Court has 
held that, if the requested examination does not 
include adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 ("if the 
[examination] report does not contain sufficient 
detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation 
purposes  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims, particularly in light 
of the additional evidence submitted by the appellant's 
representative since the case was forwarded to the Board.  If 
the benefits sought on appeal remain denied, a supplemental 
statement of the case should be furnished to the appellant 
and his representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claims.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

